EXHIBIT (b) Certification of CEO and CFO Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Report on Form N-CSR of Madison/Claymore Covered Call & Equity Strategy Fund (the “Company”) for the period ended December 31, 2010 (the “Report”), Kevin M. Robinson, as Chief Executive Officer and Chief Legal Officer of the Company, and John Sullivan, as Chief Financial Officer, Chief Accounting Officer and Treasurer of the Company, each hereby certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of his knowledge: the Report fully complies with the requirements of Section 13 (a) or 15 (d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:March 3, 2011 /s/ Kevin M. Robinson Name:Kevin M. Robinson Title: Chief Executive Officer and Chief Legal Officer /s/ John Sullivan Name:John Sullivan Title: Chief Financial Officer, Chief Accounting Officer and Treasurer
